SOUTHWEST GEORGIA FINANCIAL CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT, (this “Agreement”), dated as of
             (the “Date of Grant”), is made by and between Southwest Georgia
Financial Corporation (the “Company”), and                       (the
“Grantee”).

WHEREAS, the Company has adopted the 2013 Omnibus Incentive Plan (the “Plan”),
pursuant to which the Company may grant Restricted Stock Awards;

WHEREAS, the Company desires to grant to the Grantee a Restricted Stock Award
with respect to the number of shares of Common Stock provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Grant of Restricted Stock Award

(a) Grant of Restricted Stock Award. The Company hereby grants to the Grantee
                      shares of the Common Stock of the Company (the “Shares”)
on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan. The Shares shall be nontransferable and forfeitable until
the time they vest and become non-forfeitable as set forth in Section 2(e)
below.

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

Section 2. Terms and Conditions of Award

The Restricted Stock Award (the “Award) provided in Section 1(a) shall be
subject to the following terms, conditions and restrictions:

(a) Ownership of Shares. Subject to the restrictions set forth in the Plan and
Section 2(c) of this Agreement, while the Shares remain subject to forfeiture in
accordance with the terms of this Agreement, the Grantee shall possess all
incidents of ownership of the Shares subject to the Restricted Stock Award
granted hereunder, including, without limitation, (i) the right to vote such
Shares, and (ii) subject to Section 2(b) of this Agreement, the right to receive
dividends with respect to such Shares of Restricted Stock (but only to the
extent declared and paid to holders of Common Stock by the Company in its sole
discretion), provided, however, that any such dividends shall be treated, to the
extent required by applicable law, as additional compensation, subject to
required withholdings, for tax purposes if paid on the Shares.

(b) Dividends. Any dividends payable with respect to the Shares (whether such
dividends are paid in cash, stock or other property) (i) shall be subject to the
same restrictions (including the risk of forfeiture) as the Shares with regard
to which they are issued; (ii) shall herein be encompassed within the term
“Restricted Stock Award”; (iii) shall be held by the Company for the Grantee
prior to vesting; and (iv)  shall be paid or otherwise released to the Grantee,
without interest, promptly (and no later than thirty (30) days) after the
vesting of the Shares with regard to which they were issued. Notwithstanding the
foregoing, however, no such dividends will be paid with respect to any Shares
that do not become vested and non-forfeitable.

 

(c) Restrictions. The Shares subject to this Restricted Stock Award and any
rights and interests therein, may not be sold, assigned, transferred, pledged,
exchanged, hypothecated or otherwise disposed of, except by will or the laws of
descent and distribution, during the Restricted Period while they remain subject
to forfeiture. Notwithstanding the foregoing, however, Grantee, with the
approval of the Compensation Committee, may transfer such Shares for no
consideration to or for the benefit of Grantee’s immediate family members or
trusts or other entities on behalf of Grantee and/or immediate family members,
subject to such limits as the Committee may establish, and the transferee(s)
shall remain subject to all the terms and conditions applicable to the Shares
prior to transfer (including, without limitation, the provisions regarding
vesting and forfeiture), except such transferee may not transfer the Shares
except by will or the laws of descent and distribution while they remain subject
to forfeiture. No right or interest of Grantee or any transferee in the Shares
shall be subject to any lien or any obligation or liability of the Grantee or
any transferee. Any attempt to dispose of any Shares subject to the Restricted
Stock Award in contravention of the above restriction shall be null and void and
without effect.



-1-

 



(d) Certificate; Book Entry Form; Legend. The Company shall issue the Shares
subject to this Restricted Stock Award either (i) in certificate form, in which
event the Company shall retain custody of any such certificates evidencing the
Shares, or (iii) in book entry form, registered in the name of the Grantee, with
legends, or notations, as applicable, referring to the terms, conditions and
restrictions applicable to the Award, until the Shares vest and become
non-forfeitable. The Grantee agrees that any certificate issued for Restricted
Stock prior to the lapse of any outstanding restrictions relating thereto shall
be inscribed with the following legend:

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the 2013 Omnibus Incentive Plan, as
amended, and an agreement entered into between the registered owner and the
Company. Any attempt to dispose of these shares in contravention of the
Restrictions, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, shall be null and void and without effect.

With respect to any Shares forfeited under this Agreement, Grantee does hereby
irrevocably constitute and appoint the Secretary of the Company or any successor
Secretary of the Company (the “Secretary”) as his attorney to transfer the
forfeited Shares on the books of the Company with full power of substitution in
the premises. The Secretary shall use such authority to cancel any Shares that
are forfeited under this Agreement.

(e) Lapse of Restrictions. Subject to Section 2(f) below, one-fifth (1/5) of the
number of Shares subject to this Restricted Stock Award issued hereunder
(rounded down to the nearest whole Share, if necessary) shall vest and become
non-forfeitable, and the restrictions with respect to such portion of the
Restricted Stock Award shall lapse, on each of the first four (4) anniversaries
of the Date of Grant and the remaining Shares shall vest and become
non-forfeitable, and the restrictions with respect to such remaining portion of
the Restricted Stock Award shall lapse, on the fifth (5TH) anniversary of the
Date of Grant, provided Grantee remains in the continuous employ of the Company
or an Affiliate from the Date of Grant through such date(s).

Upon the lapse of restrictions relating to any Shares subject to this Restricted
Stock Award, the Company shall, as applicable, either remove the notations on
any such Shares of Common Stock issued in book-entry form or deliver to the
Grantee or the Grantee’s personal representative a stock certificate
representing such Shares of Common Stock, free of the restrictive legend
described in Section 2(d), equal to the number of Shares of Common Stock with
respect to which such restrictions have lapsed.

(f) Termination of Employment. Notwithstanding Section 2(c) and (e), in the
event of the termination of the Grantee’s employment or service with the Company
and its Affiliates for any reason prior to the lapsing of restrictions in
accordance with Section 2(e) with respect to any portion of the Shares subject
to this Restricted Stock Award granted hereunder, such portion of the Shares
subject to this Restricted Stock Award held by the Grantee shall be
automatically forfeited by the Grantee as of the date of termination.

Any Shares forfeited pursuant to this Agreement shall be transferred to, and
reacquired by, the Company without payment of any consideration by the Company,
and neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall thereafter have any further rights or interests
in such Shares.

(g) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

(i) If the outstanding shares of Common Stock are changed into or exchanged for
a different number or kind of shares or other securities of the Company by
reason of any recapitalization, reclassification, stock split, stock dividend,
combination, subdivision or similar transaction, then, subject to any required
action by the Company’s shareholders, the number of Shares and the kind of
shares or other securities of the Company that are subject to this Agreement are
to be proportionately adjusted; except that no fractional shares are to be
issued or made subject to this Agreement in making the foregoing adjustments.



-2-

 



(ii) If, while all or any portion of the Shares remain non-transferable and
forfeitable, the Company proposes to merge or consolidate with another
corporation, whether or not the Company is to be the surviving corporation, or
if the Company proposes to liquidate or sell or otherwise dispose of
substantially all of its assets or substantially all of the outstanding shares
of Common Stock are to be sold, or a Change in Control (within the meaning of
the Plan) occurs, then the Committee may, in its sole discretion, either (i)
make appropriate provision for the protection of the Shares by the substitution
on an equitable basis of (A) appropriate stock of the surviving corporation or
its parent in the merger or consolidation or other reorganized corporation that
will be issuable in respect to the Shares when they vest, or (B) any alternative
consideration as the Committee, in good faith, may determine to be equitable in
the circumstances; and, in either case, require in connection therewith the
surrender of the Shares so replaced; or (ii) provide that the unvested and
forfeitable portion of the Shares become vested and non-forfeitable within a
specified number of days of the date of such notice or immediately prior to the
consummation of such transaction or event (to the extent the Shares will not
otherwise vest and become non-forfeitable on the consummation of such
transaction or event).

(iii)  All adjustments made or actions taken by the Committee under this Section
2(g) will be final, conclusive and binding upon Grantee and made in accordance
with the Plan.

(h) Taxes. The Company’s obligation to deliver the certificates for the Shares
upon vesting is subject to Grantee’s satisfaction of any applicable federal,
state and local income and employment tax and withholding requirements in a
manner and form satisfactory to the Company. In accordance with procedures that
the Committee may establish, the Committee, to the extent applicable law
permits, may allow Grantee or Grantee’s transferee(s) to pay such amounts (but
only for the minimum required withholdings unless additional withholdings will
not result in adverse financial accounting consequences to the Company) (i) by
surrendering (actually or by attestation) shares of Common Stock that Grantee
already owns, (ii) by a cashless exercise through a broker, (iii) by means of a
"net settlement" procedure or (iv) by such other medium of payment as the
Committee in its discretion shall authorize.

(i) Section 83(b) Election. The Grantee hereby acknowledges that he or she may
file an election pursuant to Section 83(b) of the Code to be taxed currently on
the fair market value of the Shares (less any purchase price paid for the
Shares), provided that such election must be filed with the Internal Revenue
Service no later than thirty (30) days after the Date of Grant of such
Restricted Stock Award. The Grantee will seek the advice of his or her own tax
advisors as to the advisability of making such a Section 83(b) election, the
potential consequences of making such an election, the requirements for making
such an election, and the other tax consequences of the Restricted Stock Award
under federal, state, and any other laws that may be applicable. The Company and
its affiliates and agents have not and are not providing any tax advice to the
Grantee. Notwithstanding any other provision of this Agreement, Grantee shall be
responsible for satisfying in cash or cash equivalent any applicable federal,
state and local income and employment tax and withholding requirements
attributable to the making of any election pursuant to Section 83(b) of the Code
with respect to the Restricted Stock Award.

Section 3. Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee. Notices may also
be delivered to the Grantee, during his or her employment, through the Company’s
inter-office or electronic mail systems.

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the Company
or any Affiliate or shall interfere with or restrict in any way the right of the
Company or any Affiliate, which is hereby expressly reserved, to remove,
terminate or discharge the Grantee at any time for any reason whatsoever, with
or without Cause and with or without advance notice.



-3-

 

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(d) Other Employee Benefits. The amount of any compensation deemed to be
received by Grantee as a result of the vesting of the Shares or the payment of
any dividends hereunder will not constitute "earnings" with respect to which any
other benefits of the Grantee are determined, including, without limitation,
benefits under any pension, profit sharing, life insurance or salary
continuation plan.

(e) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

(f) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(g) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted. (h) Section 409A. It is intended that the Shares
granted hereunder, and the rights to receive any dividends with respect to the
Shares, be exempt from the requirements applicable to nonqualified deferred
compensation requirements subject to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). For purposes of this Agreement, any action
taken hereunder shall be undertaken in a manner that will not negatively affect
the status of the Shares as exempt from treatment as deferred compensation
subject to Section 409A of the Code unless such action otherwise complies with
Section 409A of the Code to the extent necessary to avoid noncompliance.
Notwithstanding the foregoing, neither the Company, any Affiliate nor their
employees, officers, directors or agents will have any liability to the Grantee
or any transferee if the Shares otherwise fail to be exempt from, or comply
with, Section 409A of the Code.

(i) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

(j) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(k) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of Georgia.

(l) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(m) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Signature Page to Follow]



-4-

 



By Grantee’s signature and the signature of the Company’s representative below,
or by Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Date of Grant.

 

      

 



  SOUTHWEST GEORGIA FINANCIAL CORPORATION  

By:



 

Its:



  Printed Name:       Grantee  

By:



 

Printed Name:





 

 

 

 

 

 

 

 

 

